Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Busse U.S. Pub 2014/0182879, and further in view of Trutwig U.S. Patent 10,357,580.

With regards to claim 1. Busse teaches a planar flexible electrode arrangement for a dielectric barrier plasma discharge (as shown in Busse figure 1), comprising: 
a central region (as shown in Busse figure 1, item 3); 
an edge region (as shown in Busse figure 1, item 1 outer winding); 
(as shown in Busse figure 1, item 11) for receiving an applied high voltage potential (see Busse para [0027]), wherein said at least one planar electrode is embedded in a dielectric material (as shown in Busse figure 1, item 1 and see para [0025 and 0030])) forming a top side (as shown in Busse figure 2, item 10; figure 2 shows the top side of the invention of figure 1) and a bearing side (as shown in Busse figure 1, item 6), wherein the planar dielectric material has the shape of a strip wound in a spiral (as shown in Busse figure 1, item 1) at least in the edge region forming a wound strip (as shown in Busse figure 1, item 1 outer wound ring), and wherein and the at least one electrode is formed by at least one electrical conductor which extends in a longitudinal direction of the wound strip (as shown in Busse figure 1, item 11 longitudinal routing in item 1 and see para [0030]), wherein the at least one electrical conductor discharges into an end surface of the strip (as shown in Busse figure 1, item 11 discharges at end 13), and with the exception of solely the end surface of the strip is enclosed by the planar dielectric material of the strip (as shown in Busse figure 1, item 1 and see para [0025]); 
a cover element which electrically insulates the end surface of the wound strip (as shown in Busse figure 10, item 17; figure 10 shows the wound strip of figure 1 with a cover element), 
wherein a width of the strip has material recesses (as shown in Busse figure 2, item 9), and 
wherein the dielectric material and of the at least one conductor are both tearable together along the material recesses over the width of the strip (see Busse para [0042], end 13 can be cut to achieve the desired length.).

However Trutwig does teach a planar electrode (as shown in Trutwig figure 3, item 14). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the electrical wires forming an electrode plane of Busse with the planar electrode of Trutwig to provide a flexable flat electrode to improve the fit desired for proper treatment (see Trutwig col 1, lines 16 thru 44).

    PNG
    media_image1.png
    368
    409
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    318
    374
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    500
    300
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    543
    446
    media_image4.png
    Greyscale


With regards to claim 2. Busse and Trutwig disclose the electrode arrangement as claimed in claim 1, and Trutwig also teaches wherein the at least one conductor consists of a plastic provided with conductive additives (see Trutwig col 4 line 62 the col 5, line 12 and claim 4).

With regards to claim 3. Busse and Trutwig disclose the electrode arrangement as claimed in claim 2, and Trutwig also teaches wherein the plastic of the conductor corresponds to the dielectric material of the at least one planar electrode (see Trutwig col 4 line 62 the col 5, line 12).

With regards to claim 5. Busse and Trutwig disclose the electrode arrangement as claimed in claim 1, and Busse also teaches wherein the at least one conductor extends in portions of the width of the strip which are not interrupted by the material recesses (as shown in Busse figure 1, item 11 in item 1).

With regards to claim 6. Busse and Trutwig disclose the electrode arrangement as claimed in claim 1, and Busse also teaches further comprising additional material recesses located along lateral edges of the strip, wherein connecting portions exist between adjacent strip portions (as shown in Busse figure 1, item 5 and figure 10 item 5).

With regards to claim 7. Busse and Trutwig disclose the electrode arrangement as claimed in claim 1, and Trutwig also teaches wherein the at least one conductor is formed in the strip and has a width which is reduced in a region of the material recesses (as shown in Trutwig figure 3, item 14 has a smaller effective width due to items than the width between items 15).

With regards to claim 8. Busse and Trutwig disclose the electrode arrangement as claimed in claim 1. and Busse also teaches wherein the at least one conductor has perforation passages aligned with the material recesses of the strip in the direction of the width of the strip, which facilitate tearing off of the at least one conductor along the material recesses of the strip (as shown in Busse figure 1, item 5 is the recess area for the tear off to be performed).

With regards to claim 9. Busse and Trutwig disclose the electrode arrangement as claimed in claim 1 and Trutwig also teaches wherein the electrode arrangement has a rectangular footprint, and wherein the strip is formed in one piece from angled linear strip portions (as shown in Trutwig figure 3, strips 14 and 8 form the angled linear strip).

With regards to claim 10. Busse and Trutwig disclose the electrode arrangement as claimed in claim 1, and Busse also teaches wherein the cover element is a contact element for supplying at least one voltage to the at least one conductor (as shown in Busse figure 6, item 20 of cover 17 contacts strip 1; figure 6 is further details of the cover element of figure 10).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Busse U.S. Pub 2014/0182879 and Trutwig U.S. Patent 10,357,580 as applied to claim 3 above, and further in view of Morfill U.S. Pub 2013/0064726.

With regards to claim 4. Busse and Trutwig disclose the electrode arrangement as claimed in claim 3. But Busse and Trutwig do not teach wherein both the dielectric material and the at least one conductor are formed from a silicone.
	However Morfill does teach wherein both the dielectric material and the at least one conductor are formed from a silicone (see Morfill para [0018]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the surface of the appliance comprising the integrated plasma source preferably consists of a corrosion resistant to improve longevity of the appliance (see Morfill para [0018]).
 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 11. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “further comprising 
a separate high-voltage step which is connected to a battery arrangement installed in the electrode arrangement, and wherein the cover element connects at least two conductors; and 
a sensor which detects connection of the at least two conductors to switch on the high-voltage step”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eckert U.S. Patent 9,826,618 – Plasma treatment system
Mahren U.S. Pub 2017/0231680 – Plasma pad for treatment
Cho U.S. Pub 2016/0331989 – Plasma pad for treatment

Rump U.S. Patent 7,008,596 – Wound plasma pad

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844